DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
1. “the damper is configured to block the conditioned air from passing therethrough and direct the conditioned air through the plurality of nozzles in the first configuration, and wherein the damper is configured to open to direct the conditioned air therethrough in the second configuration” (Noted, in first embodiment of fig 3-4, air never passes through damper 124 when damper is in close or open condition.  Air only passes by the damper when damper opens the opening in the base plate.  Also, according to applicant’s spec [0052], “FIG. 5 is a side cross-sectional view of an embodiment of the air diffuser 20 in which the damper 124 is the main body 90 of the variable flow adapter 60. The damper 124 therefore includes the nozzles 122 disposed therein”.  Therefore damper is the entire adapter, which air ALWAYS pass through damper and damper never blocks air.  Then fig 9 shows another embodiment that has damper 320 open or close nozzle.  It is not clear if air passes through damper 320 in figure 9.  Therefore this limitation isn’t shown in the figures.)
2. “damper formed as a portion of the base plate” in claims 5 and 17.  Noted, the original specification has embodiments of either damper 124 covers an opening in the base plate 92 (in fig 3-4 and spec [0037].  That means the damper and the base plate are two separate 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
1. The label for distance in figure 4 is 230, but the specification says 232 in [0050]. 
2. Claim 1 recites “adapter including nozzles and a damper”.  This looks like damper and nozzles are two separate structures, and this is only shown in embodiment of figures 3-4.  However, claims 5-6 and 8-10 recite damper having base plate or damper having nozzles or an The same issue with claim 22 vs claim 28.
3. Claim 3 recites “screw-shaped actuator including a drive shaft.  This was not disclosed in the original specification.  The original specification states “actuator including screw-shaped drive shaft” (not screw-shaped actuator)
4. The limitation “damper is formed as a portion of the base plate” in claims 5 and 17 is not disclosed in the original specification.  The original specification has embodiments of either damper 124 covers an opening in the base plate 92 (in fig 3-4 and spec [0037].  That means the damper and the base plate are two separate structures), or damper having base plate (shown in fig 5-6 and spec [0052], which means the base plate is part of the damper).  Therefore, damper is never a portion (or part of) the base plate.
5. The limitation “a solar cell coupled to a room-facing surface of the diffusion plate, wherein the actuator is configured to receive energy from the solar cell to actuate the damper” in claim 13 is not disclosed in the original specification
6. The limitation “damper comprising the base plate and sloped walls” of claim 19 is not disclosed in the original specification. (Noted, claim 19 depending on claim 16, and claim 16 recites that adapter comprising a base plate, sloped walls, nozzles, and damper.  Based on claim 16, it is interpreted that damper and base plate are separate structures, and the only embodiments for this interpretation is fig 3-4.  However those embodiments doesn’t show damper comprising the base plate and the sloped walls.  Since the limitation of claim 19 include limitations of claim 16, the limitation about “damper comprising the base plate and sloped wall while at the same time damper are separate from the base plate and sloped wall” is not disclosed in the original specification)  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“sealing element” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6, 8-11, 17 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation about damper configured to block air or open to allow air to pass.  Since the limitation talks about damper blocking air, and the only interpretation for claim 1 is the embodiment shown in figures 3-4 because the other embodiments all have damper including opening (therefore other embodiments the damper can’t block air). Claim 5 recites “base plate formed as a portion of the damper”, and claim 6 recites the damper comprises the base plate and the sloped walls.  Claims 5-6 are directed to embodiment of figures 5-6 and 9-10 (Noted, entire specification does not have disclosure for damper being a part of the base plate.  Instead it’s the base pate being part of the damper in figures 5-6.  Therefore claim 5 limitation is interpreted to be base plate formed as a portion of the damper).  Claims 8-10 and 28 each recites openings or nozzles formed in the damper, and those claims are directed to embodiment of 5-6 or 8-10.  Each embodiment has its own unique damper or base plate structure, and the original specification does not state that embodiment can work together.  Therefore claims 5-6 and 8-10 are rejected under 112(a) written description.  


Claim 11 recites “air through the nozzles and the damper”.  As explained above, the only interpretation for claim 1 is the embodiment shown in figures 3-4.  However, figures 3-4 do not show air pass through the damper and the nozzle at the same time.  Therefore claim 11 is rejected under 112(a) written description. 
Claim 22 recites limitations that adapter comprising nozzles and damper (which means damper and nozzles are separate elements) and air is directed through the damper or nozzles when damper opens, and air is directed through nozzles when damper closes.  The only interpretation for claim 22 is the embodiment shown in figures 3-4 because the other embodiments all have damper including opening (in other embodiments, the damper can’t block air because damper has openings in those embodiments).  However claim 28 states the damper comprising the nozzles, and that limitation is directed to embodiment of figures 5-6 or 8-10.  Each embodiment has its own unique damper or base plate structure, and the original specification does not state that embodiment can work together.  Therefore claim 28 is rejected under 112(a) written description.  


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the damper is configured to block the conditioned air from passing therethrough and direct the conditioned air through the plurality of nozzles in the first configuration, and wherein the damper is configured to open to direct the conditioned air therethrough in the second configuration”.  It is unclear as to what structure controls whether air passes through damper or not when damper moves between two configurations because a damper is typically used to control airflow through an opening or housing in which the damper is installed.  Also based on instant figures from the specification, it is best understood that air either pass by damper or blocked by damper as shown in the embodiment of figure 3-4, or air always passes through damper in the embodiment of figure 5-6 and 9-10 (See explanation above).  Therefore how the structure of damper performing either blocking or letting air pass through the damper itself is not clear.  For examining purpose, examiner interprets that the limitation is “the damper is configured to block the conditioned air from passing an opening and direct the conditioned air through the plurality of nozzles in the first configuration, and wherein the damper is configured to direct the conditioned air to flow along a surface of the damper in the second configuration”.  Accordingly, claim 11 limitation is interpreted to be “…through the plurality of nozzles and along the surface of the damper”.
Claims 8-10 recite nozzles or opening or additional nozzles in the damper.  However, claims 8-10 depending on claim 1, and claim 1 recites “damper is configured to block air from passing therethrough”.  It’s not clear how air can be blocked from pass through damper when damper has opening or nozzles.
Claim 18 recites “a regular geometric shape”.  It’s not clear what a “regular” shape is.  For examining purpose, examiner interprets that the limitation is “a geometric shape”.
Claim 19 recites “the damper comprises the base plate and the sloped walls”.  However, claim 16 recites that adapter comprising a base plate, sloped walls, nozzles, and damper (which means damper and walls and base plate are three separate structures).  Therefore claim 19 has conflict with claim 16.  It’s not clear how many sets of sloped walls and base plate are required in the system.  Examiner recommend applicant to clarify limitations of claim 19 vs claim 16 such that it is clear as to whether or not the damper include the base plate and nozzles.
Claim 21 recites “an open area of the plurality of nozzles”.  It’s not clear if the “an open area” refers to a combination of total open area of all nozzles or an open area for each one of the plurality of nozzles.  Examiner recommend applicant to clarify the limitation such that it is clear as to whether the open area of each individual nozzle is used for comparing with area of the damper.
Claim 22 recites “A heating, ventilation, and/or air conditioning (HVAC) system, comprising: a mounting plate…defining an opening configured to receive conditioned air from the HVAC system via the ductwork”.  The limitation recites a structural limitation that mounting plate is part of the HVAC system.  However the functional limitation looks like the mounting a mounting plate configured to communicatively couple to ductwork of the HVAC system and defining an opening configured to receive conditioned air from the ductwork”.
Claim 22 recites “the actuator is configured to modulate the damper to direct the conditioned air through the damper”.  It is unclear as to what structure controls whether air passes through damper or not because a damper is typically used to control airflow through an opening or housing in which the damper is installed.  Also based on instant figures from the specification, it is best understood that air either pass by damper or block by damper as shown in the embodiment of figure 3-4, or air always pass through damper in the embodiment of figure 5-6 and 9-10 (See explanation above).  Therefore how the structure of damper directing air to pass through the damper itself is not clear.  For examining purpose, examiner interprets that the limitation is “the actuator is configured to modulate the damper to direct the conditioned air to flow along a surface of the damper”.
Claim 27 depending on claim 26, and then claim 27 recites “the sensor provides signals indicative of the operating parameter directly to the actuator”.  However claims 25-26 recites limitation about signals being sent to the controller and the controller instruct the actuator according operating parameter from a sensor.  Therefore claim 27 limitation has conflict with claims 25-26.  It’s not clear where the sensor signal/operating parameter is sent to.  For the sensor provides signals indicative of the operating parameter to the controller”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 5569077).
Regarding claim 1, Lam teaches an air diffuser (10, fig 1 and 2) “for a heating, ventilation, and/or air conditioning (HVAC) system” (This is intended use), comprising: 
a variable flow adapter (64+56) including a plurality of nozzles (openings 64, fig 2.  Also col 6 line 3, “banks 62a, 62b, 62c of openings 64”) and a damper (56, fig 3-8), wherein the variable flow adapter “is configured to receive conditioned air from the HVAC system” (col 1 lines 11-12, “forced-air heating and cooling system”.  See airflow source shown in arrows at the bottom of fig 3); and
an actuator (24+52 shown in fig 3-8) coupled to the damper and configured to actuate the damper between a first configuration (shown in fig 8) and a second configuration (shown in fig 3), wherein the damper is configured (see 112b rejection for new interpretation) to block the conditioned air from passing an opening (Annotated fig 1) and direct the conditioned air through the plurality of nozzles in the first configuration (shown in fig 8.  Air are directed to openings of banks 62a-62c), and wherein the damper is configured to direct the conditioned air to flow along 

[AltContent: textbox (Damper blocks one opening in this row in first configuration for claim 1)][AltContent: arrow]
    PNG
    media_image1.png
    401
    431
    media_image1.png
    Greyscale

[AltContent: textbox (Annotated figure 1)]


Claims 1, 11-12, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein (US 4508022).
Regarding claim 1, Finkelstein teaches an air diffuser “for a heating, ventilation, and/or air conditioning (HVAC) system” (This is intended use), comprising: 
a variable flow adapter (18+10) including a plurality of nozzles (openings 18, fig 1-2. Noted, each opening 18 has a tubular nozzle body 19 as stated in col 3 line 57) and a damper (10, fig 1), wherein the variable flow adapter “is configured to receive conditioned air from the HVAC system” (This is intended function.  HVAC system is not positively recited.  The adapter is capable of receiving air from a central HVAC system); and

Regarding claim 11, Finkelstein teaches the air diffuser is configured to direct the conditioned air through the plurality of nozzles and along the surface of the damper in the second configuration. (shown in fig 5)
Regarding claim 12, Finkelstein teaches in the second configuration, the damper is configured to direct the conditioned air (shown in arrow 24, fig 5) into a chamber (space between 10 and 6 in fig 5) defined between the variable flow adapter and a diffusion plate (6, fig 5), and from the chamber into a conditioned space (col 4 lines 15-18, “Areal air (arrows 24) is accordingly sucked in through outlet grate 6, mixes with the streams of supply air exiting from jet openings 18 and is carried out again together with the supply air from the ceiling air outlet”).
Regarding claim 22, Finkelstein teaches a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a mounting plate (upper plate of housing 1, shown in fig 4) configured to communicatively couple to ductwork (2, fig 4) of the HVAC system and an opening (opening of housing 1 that receive duct 2) configured to receive conditioned air (see 112b rejection for interpretation) from the ductwork (see arrow showing airflow);

a variable flow adapter (18+10, fig 1) including a plurality of nozzles (openings 18, fig 1-2. Noted, each opening 18 has a tubular nozzle body 19 as stated in col 3 line 57) and a damper (10, fig 1), wherein the variable flow adapter is disposed between the mounting plate and the diffusion plate (see fig 4)
an actuator (22, fig 4) coupled to the damper of the variable flow adapter, wherein based on an operating parameter (from pressure sensor 25, fig 4) of the conditioned air, the actuator is configured to modulate the damper to direct the conditioned air along a surface of the damper and/or the plurality of nozzles by opening the damper (as shown in fig 4), and configured to direct the conditioned air through the plurality of nozzles by closing the damper (shown in condition in fig 1 when damper closes).
Regarding claim 23, Finkelstein teaches the plurality of nozzles “is configured to induce air flow within the conditioned space to facilitate diffusion of the conditioned air at flow rates of the conditioned air below a threshold flow rate” (This is intended function.  Since the threshold flow rate is not defined in the claim, examiner interprets that the threshold flow rate is a value beyond the induced airflow rate of air induced by airflow from nozzles.)
  Regarding claim 24, Finkelstein teaches when open, the damper is “configured to direct the conditioned air to the diffusion plate, which diffuses the conditioned air within the conditioned space at flow rates of the conditioned air above a threshold flow rate” (This is intended function.  Since the threshold flow rate is not defined in the claim, examiner interprets .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 4508022) in view of Sodec (US 5069114).
Regarding claim 2, Finkelstein teaches all the limitations of claim 1, and a mounting plate (upper plate of housing 1, shown in fig 5) and an opening (opening of housing 1 that receive duct 2) “configured to receive the conditioned air from ductwork of the HVAC system” (This is intended function); and
a diffusion plate (outlet grate 6, fig 5) “configured to direct the conditioned air into a conditioned space” (This is intended function.  The diffusion plate 6 is capable of directing air into a conditioned space where the system is installed), the variable flow adapter is disposed between the mounting plate and the diffusion plate (see fig 5). 
Finkelstein fails to teach the mounting plate defining the opening; 
Sodec teaches a mounting plate (annotated fig 2) defining an opening (3a, fig 2). 
It would have been obvious at the time of filing to modify Finkelstein as taught by Sodec by relocating the inlet opening to the mounting plate in order to minimize air pressure drop in the system (For example, in the event that the air source is closer to the upper wall of the air diffuser, 

[AltContent: textbox (Annotated figure 2)][AltContent: textbox (This upper plate is a mounting plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    575
    740
    media_image2.png
    Greyscale



Regarding claim 7, Finkelstein in view of Sodec teaches the plurality of nozzles is configured to direct the conditioned air such that a flow of the conditioned air induces a flow of room air (shown in arrow 24 in Finkelstein fig 5) within a chamber (space between 10 and 6 in Finkelstein fig 5) defined between the variable flow adapter and the diffusion plate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 4508022) in view of Sodec (US 5069114), and further in view of Kowalski (US 7708792).
Regarding claim 3, Finkelstein in view of Sodec teaches all the limitations of claim 2, and actuator (Sodec 6a, fig 2) including drive shaft (Sodec 6a is in form of a shaft, fig 2) coupled to the damper (via 7, 10, 10a of Sodec) configured to move the damper away from the mounting 
Finkelstein in view of Sodec fails to teach the actuator is a screw-shaped actuator.
Kowalski teaches an actuator (100) being a screw-shaped actuator (See fig 5).
It would have been obvious at the time of filing to modify Finkelstein in view of Sodec as taught by Finkelstein by substituting the drive shaft with Finkelstein screw shaft since both are recognized equivalence for the same purpose (moving or driving a structure in a liner direction) (See MPEP 2144.06) and selection of any of these known equivalents for the purpose of moving the damper in a liner direction would be within the level of ordinary skill in the art.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein (US 4508022) in view of Denike (US 7264017).
Regarding claim 25, Finkelstein teaches a controller (26, fig 4) configured to determine the operating parameter (when receiving sensor reading from sensor 25) of the conditioned air, the controller is configured to instruct the actuator to open or close the damper in response to determining the operating parameter (See fig 4)
Finkelstein fails to teach the damper is opened when the operating parameter is at or above a threshold operating parameter and the damper is closed when the operating parameter is below the threshold operating parameter.
Denike teaches a damper (114, fig 1) opens when an operating parameter (col 4 line 23, “pressure in duct 104”) is at or above a threshold operating parameter (col 4 lines 23-25, “relieve pressure in the air supply duct 104 if the pressure in the air supply duct 104 reaches a predetermined relief pressure”) and closes when the operating parameter is below the threshold 
It would have been obvious at the time of filing to modify Finkelstein as taught by Denike by setting a preset pressure setpoint in the controller setting in order to provide a pressure relief mechanism in the system.  For example, in the event that system pressure is below a setpoint, the damper can be closed so that air can be sent to a certain designated place for users and at the same time the damper would serve as a pressure relief mechanism for the HVAC system.
Regarding claim 26, Finkelstein in view of Denike teaches a sensor (Finkelstein 25, fig 4) communicatively coupled to the controller and configured to provide sensor signals to the controller indicative of the operating parameter of the conditioned air, wherein the operating parameter of the conditioned air is a flow rate or a pressure (Denike teaches operating parameter is pressure as explained above.  Finkelstein 25 is a pressure sensor).
Regarding claim 27, Finkelstein in view of Denike teaches the sensor provides signals indicative of the operating parameter to (See 112 rejection and new interpretation) the controller (Shown in Finkelstein fig 4).

Allowable Subject Matter
Claims 4 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, it would not have been obvious to modify Finkelstein’s damper with sloped wall extending from the damper plate because doing so would prevent damper from closely blocking the opening and would teach away from Finkelstein.  For claim 13, it would not have been obvious to modify Finkelstein to attach a solar cell to diffuser plate because it would block air from flowing into the conditioned space.  For claim 14, Finkelstein teaches either a temperature sensor or a pressure sensor is used to control damper opening or closing.  If it were to be modified with a flow rate sensor, it would require further programming in the controller 26 or 28.  Such modification would not have been obvious and would be a hindsight reconstruction.
Claim 16 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  It would not have been obvious to modify Finkelstein’s damper with sloped wall extending from the damper plate because doing so would prevent damper from closely blocking the opening and would teach away from Finkelstein

Claim Status
Regarding claims 5-6, 8-10, and 28, because of the 112a written description rejection, such that claims will have to be amended substantially and scope of the claims will have to change substantially.  Therefore, allowability of those claims cannot be determined at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762